Lumpkin, P. J.
1. “A ground of a motion for a new trial complaining of the admission of written evidence will not be considered unless the evidence objected to is set forth, either literally or in substance, in the-motion itself, or attached thereto as an exhibit.” Petty v. Railway Co., 109 Ga. 666, citing previous decisions of this court.
2. This case depended entirely upon an issue of fact which the jury resolved against the plaintiff in error upon evidence sufficient to support their finding. The verdict was therefore warranted, and not, as was insisted, contrary to the charge of the court.

Judgment affirmed.


All the Justices concurring.